McMurray, Presiding Judge.
This is a child custody case where the minor child was placed in the father’s custody. The mother appeals directly from an order denying her motion for new trial and her motion for a stay of enforcement of the order changing custody. The mother did not seek nor did this court grant a discretionary appeal. Held:
“ ‘ “OCGA § 5-6-35 (a) (2) and (d) (Code Ann. § 6-701.1) provides that appeals from judgments awarding or refusing to change child custody shall be by application in the nature of a petition to the appropriate appellate court filed with the clerk of that court within 30 days of the entry of the order. This court has held that appeals from orders dealing with child custody which are not filed pursuant to OCGA § 5-6-35 (Code Ann. § 6-701.1) must be dismissed for lack of jurisdiction. (Cit.)” Jones v. Warrenfells, 166 Ga. App. 519 (305 SE2d 147) (1983).’ Dudai v. Spisak, 170 Ga. App. 744 (318 SE2d 501). It follows that [the] direct [appeal] in [this] child custody [case] must be dismissed.” Hamilton v. Deutscher, 201 Ga. App. 883 (412 SE2d 875).

Appeal dismissed.


Pope, C. J., and Smith, J., concur.